Case: 09-50380     Document: 00511149289          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-50380
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN SOLIZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:08-CR-363-3


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Juan Soliz has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Soliz has filed a response. The record is insufficiently developed to
allow consideration at this time of Soliz’s claims of ineffective assistance of
counsel; such claims generally “cannot be resolved on direct appeal when [they
have] not been raised before the district court since no opportunity existed to
develop the record on the merits of the allegations.” United States v. Cantwell,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50380   Document: 00511149289 Page: 2       Date Filed: 06/22/2010
                                No. 09-50380

470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). Our independent review of the record, counsel’s brief, and Soliz’s
response discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2